[counterpath.jpg]
 
 


Bruce Joyce Joins CounterPath Board of Directors


VANCOUVER, BC, Canada – September 10, 2013 – CounterPath Corporation (NASDAQ:
CPAH) (TSX: CCV), a leading developer of award-winning desktop, tablet and
mobile VoIP software products and solutions, today announced that Bruce A. Joyce
joins the company’s board of directors.
 
Bruce Joyce has acquired more than 30 years of experience in business strategy
and public accounting with large public sector organizations, global advanced
technology and communications companies and growth oriented private companies.
Most recently, Mr. Joyce was the Vice President of Leadership and Human
Resources Research for the Conference Board of Canada. Prior to this he spent 23
years with Deloitte during which he provided guidance as Office Managing Partner
and the leader of the Canadian Federal Government practice.
 
“We are pleased to have Bruce Joyce join our board of directors,” said Donovan
Jones, President and CEO, CounterPath. “Mr. Joyce’s financial acumen and
considerable expertise on corporate governance and strategic growth will make a
valuable contribution to CounterPath in this important stage of our
development.”
 
Mr. Joyce has served on numerous boards and currently serves as Chair of the
Audit Committee of the Auditor General of Canada, on the Board of Armstrong
Monitoring Corporation and the Board of the Pearson Centre where he chairs the
Audit and Finance Committee.


About CounterPath
CounterPath’s SIP-based VoIP softphones are changing the face of
telecommunications. An industry and user favorite, Bria softphones for desktop
and mobile devices, together with the Company’s server applications and Fixed
Mobile Convergence (FMC) solutions, enable service providers, OEMs and
enterprises large and small around the globe to offer a seamless and unified
communications experience across both fixed and mobile networks.
Standards-based, cost-effective and reliable, CounterPath’s award-winning
solutions power the voice and video calling, messaging, and presence offerings
of customers such as Alcatel-Lucent, AT&T, Avaya, BT, GENBAND, Metaswitch
Networks, Network Norway, NTT, NEC, Primus, Rogers, and Verizon.


For more information please visit www.counterpath.com.


Contacts:


CounterPath
Dana Sissons
Hill + Knowlton Strategies
pr@counterpath.com
(604) 692-4236

 
 

--------------------------------------------------------------------------------

 
